PROSPECTUS May 1, 2010 Madison Institutional Equity Option Fund (Ticker Symbol:MADOX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. www.madisonfunds.com TABLE OF CONTENTS Summary Data: Madison Institutional Equity Option Fund1 Investment Objectives/Goals1 Fees and Expenses1 Portfolio Turnover1 Principal Investment Strategies2 Principal Risks2 Risk/Return Bar Chart and Performance Table3 Management5 Purchase and Sale of Fund Shares5 Tax Information5 Payments to Broker-Dealers and Other Financial Intermediaries5 Investment Objectives6 Implementation of Investment Objectives6 In General6 Portfolio Investment Parameters6 Fund Holdings7 Fund Diversification9 Temporary Defensive Strategies9 Risks9 Not a Complete Investment Program9 Investment Risk9 Equity Risk10 Risks Associated with Options on Securities10 Limitation on Option Writing Risk11 Risks of Mid-Cap Companies11 Sector Concentration Risk11 Income and Fund Distribution Risk11 Foreign Securities Risk12 Tax Risk12 Portfolio Holdings13 Management13 Investment Adviser13 Compensation14 Pricing of Fund Shares15 Shareholder Information15 Purchase and Redemption Procedures15 Dividends and Distributions15 Frequent Purchases and Redemptions of Fund Shares15 Taxes17 Federal Taxes17 State and Local Taxes18 Taxability of Transactions18 Certification of Tax Identification Number18 Financial Highlights18 Guide to Doing Business20 SUMMARY DATA Investment Objectives/Goals The investment objectives of the Madison Institutional Equity Option Fund (the “Fund”) are to provide consistent total return and secondarily, to provide a high level of income and gains from options premiums. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee1 0.560.75% Distribution (12b-1) fees None Other expenses 0.20% Total annual fund operating expenses1 0.760.95% 1The Fund pays its investment adviser a management fee which is known as a “fulcrum fee.”What this means is that the base management fee, which is 0.75%, may be adjusted up or down by 0.15% if the Fund’s performance gross of expenses exceeds or trails the Chicago Board Options Exchange BuyWrite Monthly Index (the “BXM Index”) by 1% or more over a three year rolling performance period.The actual management fee shown in the table is the fee that was paid for the Fund’s last fiscal year was 0.56%.Accordingly, total annual fund operating expenses for that period were 0.76%. Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $7897 $243303 $422525 $9421,166 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 46% of the average value of its portfolio. 1 Principal Investment Strategies The Fund seeks to achieve its investment objective by investing in a portfolio consisting primarily of common stocks of large- and mid-capitalization issuers that, in the view of the Fund’s investment adviser, are selling at a reasonable price in relation to their long-term earnings growth rates. Under normal market conditions, the Fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The Fund seeks to produce a high level of current income and current gains generated from option writing premiums and, to a lesser extent, from dividends. Under normal market conditions, the Fund will invest at least 80% of its total assets in common stocks, with at least 65% of the amount so invested being invested in common stocks of large capitalization issuers that meet the Fund’s selection criteria. The Fund may also invest up to 25% of its total assets in foreign securities.The Fund’s investment adviser will allocate the Fund’s assets among stocks in various sectors of the economy based upon the investment adviser’s views on forward earnings growth rates, adjusted to reflect the investment adviser’s views on economic and market conditions and sector risk factors. The Fund will pursue its primary objective by employing an option strategy of writing covered call options on a substantial portion of the common stocks in the Fund’s portfolio. The extent of option writing activity will depend upon market conditions and the investment adviser’s ongoing assessment of the attractiveness of writing call options on the Fund’s stock holdings.In addition to its covered call strategy, the Fund may, to a lesser extent (not more than 20% of its total assets), pursue an option strategy that includes the writing of both put options and call options on certain of the common stocks in the Fund’s portfolio. Principal Risks Investment Risk.An investment in the Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest.An investment in the Fund represents an indirect investment in the securities owned by the Fund, a majority of which are traded on a national securities exchange or in the over-the-counter markets.The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably.Your investment at any point in time may be worth less than you original investment, even after taking into account the reinvestment of Fund distributions. Option Risk.There are several risks associated with transactions in options on securities, as follows: There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call, but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it may not be able to effect a closing purchase transaction in order to terminate its obligation under the option and must then deliver the underlying security at the exercise price. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.If the Fund were unable to close out a covered call option that it had written on a security, it would not be able to sell the underlying security unless the option expired without exercise. 2 When the Fund writes covered put options, it bears the risk of loss if the value of the underlying stock declines below the exercise price.If the option is exercised, the Fund could incur a loss if it is required to purchase the stock underlying the put option at a price greater than the market price of the stock at the time of exercise. If a put option purchased by the Fund is not sold when it has remaining value, and if the market price of the underlying security remains equal to or greater than the exercise price, the Fund will lose its entire investment in the option. Foreign Security Risk.Investments in foreign securities involve risks relating to currency fluctuations and to political, social and economic developments abroad, as well as risks resulting from differences between the regulations to which U.S. and foreign issuers and markets are subject.These risks may be greater in emerging markets. The investment markets of emerging countries are generally more volatile than markets of developed countries with more mature economies. Active Trading Risk.Because the Fund may engage in active and frequent trading of portfolio securities to achieve the Fund’s investment objective, the Fund may have increased costs, which can lower the actual return of the Fund.Active trading may also increase short-term gains and losses, which may affect taxes that must be paid. Risk/Return Bar Chart and Performance Table The bar chart and table below demonstrate the variability of the Fund’s returns by showing changes in the Fund’s performance from year to year since inception.This information provides some indication of the risks of investing in the Fund. After the bar chart is a table that compares the Fund’s average annual total returns with those of a broad-based securities market index.Remember, however, that past performance (before and after taxes) does not necessarily indicate how the Fund will perform in the future. Calendar Year Returns Highest/lowest quarterly results during the period shown in the bar chart were: Highest: 17.13% (quarter ended June 30, 2009)Lowest: -21.98% (quarter ended Dec. 31, 2008) Average Annual Total Returns (for the period ended December 31, 2009) One Year Since Inception (4/1/06) Return before taxes 29.05% -1.76% Return after taxes on distributions 29.02% -3.73% Return after taxes on distributions and sale of fund shares 18.90% -2.50% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 26.46% -1.79% 1The Fund commenced operations on April 1, 2006.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Also, actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (IRAs). Updated performance information current to the most recent month-end is available by calling the Fund’s shareholder service department toll-free at 888-670-3600 or the toll-free 24-hour automated information line at 800-336-3063. Management Investment Adviser.The investment adviser to the Fund is Madison Asset Management, LLC, a subsidiary of Madison Investment Advisors, Inc. (collectively referred to herein as “Madison”). Portfolio Managers.Frank Burgess (President and Founder) and Ray DiBernardo (Vice President) co-manage the Fund.Mr. Burgess has served in this capacity since April 2006, and Mr. DiBernardo has served in this capacity since May 2010. Purchase and Sale of Fund Shares Purchase minimums to establish an account:$500,000; to add to an account:$10,000 You may purchase, redeem or exchange shares of the Fund on any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange shares of the Fund either through a financial advisor or directly from the Fund. Tax Information Dividends and capital gains distributions you receive from the Fund are subject to federal income taxes and will also generally be considered taxable income at the state and local level as well. Payments to Broker-Dealers and Other Financial Intermediaries Madison may make payments outIf you purchase shares of the investment advisory fee it receives from the Fund to other persons, including broker-dealers that make the Fund available to investors pursuant to any “no transaction fee” network or service they provide. Under regulations of the Securities and Exchange Commission, such arrangements are permissible in connection with distributing investment company shares, if the payments of the shared fee amounts are made out of Madison’s own resourcesFund through a broker-dealer or other financial intermediary (such as a financial advisor), the Fund’s investment adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment.Ask your financial advisor or visit your financial intermediary’s website for more information.In addition, shareholders that purchase or redeem Fund shares through a securities broker may be charged a transaction fee by the broker for handling the transaction. The Fund does not receive these fees. Shareholders may engage in any transaction directly with the Fund to avoid such charges. 3 INVESTMENT OBJECTIVES Through this prospectus, Madison Mosaic Equity Trust (the “Trust”) offers one portfolio for investment:the Madison Institutional Equity Option Fund.The Fund’s investment objectives are to provide consistent total return and secondarily, to provide a high level of income and gains from options premiums. The Fund’s Board of Trustees may change the Fund’s investment objective without shareholder approval.However, you will receive prior written notice of any material change.There is no assurance that the Fund’s investment objective will be achieved. IMPLEMENTATION OF INVESTMENT OBJECTIVES In General The Fund will pursue its investment objectives by investing in a portfolio consisting primarily of common stocks of large- and mid-capitalization issuers that are, in Madison’s view, selling at a reasonable price in relation to their long-term earnings growth rates. Under normal market conditions, the Fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The Fund seeks to produce a high level of current income and current gains generated from option writing premiums and, to a lesser extent, from dividends. Portfolio Investment Parameters Under normal market conditions, the Fund will invest at least 80% of its total assets in common stocks, with a least 65% of the amount so invested being invested in common stocks of large capitalization issuers that meet the Fund’s selection criteria. The Fund may invest the remainder of its common stock investments in companies that meets the Fund’s selection criteria but whose market capitalization is considered to be middle sized or “mid-cap.’’ The Fund considers a large capitalization issuer to be a company with a market capitalization, at the time of the Fund’s investment, of $7 billion or greater. The Fund considers a mid-cap issuer to be a company with a market capitalization, at the time of the Fund’s investment, of between $1 billion and $10 billion. .
